Name: Commission Regulation (EEC) No 2333/83 of 11 August 1983 on the classification of goods falling within heading No 15.06 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  means of agricultural production
 Date Published: nan

 Avis juridique important|31983R2333Commission Regulation (EEC) No 2333/83 of 11 August 1983 on the classification of goods falling within heading No 15.06 of the Common Customs Tariff Official Journal L 224 , 17/08/1983 P. 0013 - 0013 Finnish special edition: Chapter 2 Volume 4 P. 0003 Spanish special edition: Chapter 02 Volume 10 P. 0060 Swedish special edition: Chapter 2 Volume 4 P. 0003 Portuguese special edition Chapter 02 Volume 10 P. 0060 *****COMMISSION REGULATION (EEC) No 2333/83 of 11 August 1983 on the classification of goods falling within heading No 15.06 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the Common Customs Tariff nomenclature (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the Common Customs Tariff nomenclature, provisions must be laid down concerning the tariff classification of a product consisting of partly hydrolyzed pig fat, obtained as a by-product in the manufacture of gelatin from pigskin by the action of strong acids, with a free fatty acid content (calculated as oleic acid) of 10 % or more, and a peroxide index of about 5 or more; Whereas heading No 15.01 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3000/82 (3), refers to lard, other pig fat and poultry fat rendered or solvent-extracted: Whereas heading No 15.06 refers to animal oils and fats (including neat's-foot oil and fats from bones or waste); Whereas the product in question, by reason of its production process, cannot be classified under heading No 15.01 and that it therefore falls within heading No 15.06; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of partly hydrolyzed pig fat, obtained as a by-product in the manufacture of gelatin from pigskin by the action of strong acids, with a free fatty acid content (calculated as oleic acid) of 10 % or more, and a peroxide index of about 5 or more, shall be classified in the Common Customs Tariff under heading No: 15.06 Other animal oils and fats (including neat's- foot oil and fats from bones or waste). Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 318, 15. 11. 1982, p. 1.